Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 15,
2015 by and among CPI Card Group Inc., a Delaware corporation (the “Company”)
and Tricor Pacific Capital Partners (Fund IV), LP (“Tricor Canada”) and Tricor
Pacific Capital Partners (Fund IV) US, LP (“Tricor US” and, together with Tricor
Canada, the “Tricor Funds”).

 

RECITALS

 

WHEREAS, the Company is contemplating an offer and sale of its shares of common
stock, par value $0.001 per share (the “Common Stock” and such shares, the
“Shares”), to the public in an underwritten initial public offering (the “IPO”);

 

WHEREAS, as of the date hereof, the Tricor Funds collectively own approximately
61.4% of the outstanding Common Stock of the Company; and

 

WHEREAS, in consideration of the Tricor Funds agreeing to undertake the IPO, the
Company has agreed to grant certain registration rights to the Tricor Funds on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.                                           Definitions.  For purposes
of this Agreement, the following terms shall have the meanings specified in this
Section 1:

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Additional Investor” has the meaning set forth in Section 9, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

--------------------------------------------------------------------------------


 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

 

“Company” has the meaning set forth in the preamble.

 

“Controlling Holder” means each of Tricor Canada and Tricor US, so long as such
Holders continue to hold Registrable Securities.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(e)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405.

 

“Holder” means any Person who is the registered holder of Registrable
Securities.

 

“Holder Indemnified Parties” has the meaning set forth in Section 7(a).

 

“IPO” has the meaning set forth in the recitals.

 

“Joinder” has the meaning set forth in Section 9.

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act, which shall in any case include the receipt
of the notice of a Demand Registration or Shelf Offering Notice pursuant to
Section 2(a) or Section 2(d) and the information contained in such notice.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Company pursuant to an offering registered under the Securities Act.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” means (i) any Common Stock held by the Tricor Funds as
of the Effective Date, (ii) any common Capital Stock of the Company or of any
Subsidiary of the Company issued or issuable with respect to the securities
referred to in clause (i) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization, and (iii) any other Shares owned or acquired after the
date hereof by Persons that are the registered holders of securities described
in clauses (i) or (ii) above. As to any particular Registrable Securities owned
by any Person, such securities shall cease to be Registrable Securities on the
date such securities have been (a) sold or distributed pursuant to a Public
Offering, (b) sold in compliance with Rule 144 following the consummation of the
IPO or (c) repurchased by the Company or a Subsidiary of the Company.  For
purposes of this Agreement, a Person shall be deemed to be a Holder, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire, directly or indirectly, such Registrable Securities
(upon conversion or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a Holder hereunder;
provided a Holder may only request that Registrable Securities in the form of
Capital Stock of the Company that is registered or to be registered as a class
under Section 12 of the Exchange Act be registered pursuant to this Agreement.
Notwithstanding the foregoing, with the consent of the Company and the
Controlling Holders, any Registrable Securities held by any Person (other than
the Tricor Funds) that may be sold under Rule 144(b)(1)(i) without limitation
under any other of the requirements of Rule 144 (including the aggregation
rules thereof) shall not be deemed to be Registrable Securities upon notice from
the Company to such Person.

 

“Registration Expenses’” has the meaning set forth in Section 6(a).

 

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Offering” has the meaning set forth in Section 2(c)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(c)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(c)(ii).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(c)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(c)(i).

 

3

--------------------------------------------------------------------------------


 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Company, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Company or
(y) the Company or one of its Subsidiaries is the sole manager or general
partner of such Person.

 

“Suspension Event” has the meaning set forth in Section 2(e)(ii).

 

“Suspension Notice” has the meaning set forth in Section 2(e)(ii).

 

“Suspension Period” has the meaning set forth in Section 2(e)(i).

 

“Underwritten Takedown” has the meaning set forth in Section 2(c)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.                                           Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
terms and conditions of this Agreement, each Controlling Holder may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and each Controlling Holder may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-3 or any similar short-form registration
(“Short-Form Registrations”) if available.  All registrations requested pursuant
to this Section 2(a) are referred to herein as “Demand Registrations.”  The
Controlling Holder making a Demand Registration may request that the
registration be made pursuant to Rule 415 under the Securities Act (a “Shelf
Registration”) and, if the Company is a WKSI at the time any request for a
Demand Registration is submitted to the Company, that such Shelf Registration be
an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “Automatic Shelf Registration Statement”).  Except to the
extent that Section 2(c) applies, within five Business Days of receipt of a
request for a Demand Registration, the Company shall give written notice of the
Demand Registration to all other Holders and, subject to the terms of
Section 2(d), shall include in such Demand Registration (and in all related
registrations and qualifications under state blue sky laws and in any related
underwriting) all Registrable Securities of each Holder with respect to which
the Company has received a written request for inclusion therein within five
Business Days after the date the Company’s notice was delivered. Notwithstanding
the foregoing, other than delivery to each Holder of the written notice in
accordance with this Section 2(a), the Company shall not be required to take any
action that

 

4

--------------------------------------------------------------------------------


 

would otherwise be required under this Section 2 if such action would violate
Section 4(a) hereof or any similar provision contained in the underwriting
agreement entered into in connection with any underwritten Public Offering.

 

(b)                                 Demand Registrations.  Each Controlling
Holder shall be entitled to request an unlimited number of Demand Registrations
in which the Company shall pay all Registration Expenses, regardless of whether
any registration statement is filed or any such Demand Registration is
consummated.  Demand Registrations shall be Short-Form Registrations whenever
the Company is permitted to use any applicable short form and the managing
underwriters (if any) agree to the use of a Short-Form Registration.  After the
Company has become subject to the reporting requirements of the Exchange Act,
the Company shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities.  All
Long-Form Registrations shall be underwritten registrations unless otherwise
approved by the applicable Controlling Holder.

 

(c)                                  Shelf Registrations.

 

(i)                                     Subject to the availability of required
financial information, as promptly as practicable after the Company receives
written notice of a request for a Shelf Registration, the Company shall file
with the Securities and Exchange Commission a registration statement under the
Securities Act for the Shelf Registration (a “Shelf Registration Statement”).
The Company shall use its best efforts to cause any Shelf Registration Statement
to be declared effective under the Securities Act as soon as practicable after
filing, and once effective, the Company shall cause such Shelf Registration
Statement to remain continuously effective for such time period as is specified
in such request, but for no time period longer than the period ending on the
earliest of (A) the third anniversary of the date of filing of such Shelf
Registration, (B) the date on which all Registrable Securities covered by such
Shelf Registration have been sold pursuant to the Shelf Registration, and
(C) the date as of which there are no longer any Registrable Securities covered
by such Shelf Registration in existence.

 

(ii)                                  In the event that a Shelf Registration
Statement is effective, Holders of a majority of the Registrable Securities
covered by such Shelf Registration Statement shall have the right at any time or
from time to time to elect to offer and sell (including pursuant to an
underwritten offering (an “Underwritten Takedown”)) Registrable Securities
available for sale pursuant to such Shelf Registration Statement (“Shelf
Registrable Securities”), so long as the Shelf Registration Statement remains
effective, and the Company shall pay all Registration Expenses in connection
therewith. The applicable Holders shall make such election by delivering to the
Company a written request (a “Shelf Offering Request’) for such offering
specifying the number of Shelf Registrable Securities that such Holders desire
to sell pursuant to such offering (the “Shelf Offering”).  As promptly as
practicable, but no later than two Business Days after receipt of a Shelf
Offering Request, the Company shall give written notice (the “Shelf Offering
Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities.  The Company, subject to Sections 2(d) and 8 hereof,
shall include in such Shelf Offering (and in all related registrations and
qualifications under state blue sky laws and in any related underwriting) the
Shelf Registrable Securities of any other Holder that

 

5

--------------------------------------------------------------------------------


 

shall have made a written request to the Company for inclusion in such Shelf
Offering (which request shall specify the maximum number of Shelf Registrable
Securities intended to be sold by such Holder) within two Business Days after
the receipt of the Shelf Offering Notice. The Company shall, as expeditiously as
possible (and in any event within 10 days after the receipt of a Shelf Offering
Request, unless a longer period is agreed to by the Holders representing a
majority of the Registrable Securities that made the Shelf Offering Request),
use its reasonable best efforts to facilitate such Shelf Offering.

 

(iii)                               The Company shall, at the request of Holders
representing a majority of the Registrable Securities covered by a Shelf
Registration Statement, file any prospectus supplement or, if the applicable
Shelf Registration Statement is an Automatic Shelf Registration Statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by such
Holders to effect such Shelf Offering.

 

(d)                                 Priority on Demand Registrations and Shelf
Offerings.  The Company shall not include in any Demand Registration or Shelf
Offering any securities that are not Registrable Securities without the prior
written consent of Holders representing a majority of the Registrable Securities
included in such registration or offering.  If a Demand Registration or a Shelf
Offering is an underwritten offering and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such offering exceeds the number of securities that can be sold
in such offering without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
shall include in such registration or offering, as applicable, prior to the
inclusion of any securities which are not Registrable Securities, the number of
Registrable Securities requested by Holders to be included that, in the opinion
of such underwriters, can be sold without any such adverse effect, pro rata
among the respective Holders thereof on the basis of the amount of Registrable
Securities then owned by each such Holder that such Holder of Registrable
Securities shall have requested to be included therein.

 

(e)                                  Restrictions on Demand Registration and
Shelf Offerings.

 

(i)                                     The Company shall not be obligated to
affect any Demand Registration within 90 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 3 and in which there was no
reduction in the number of Registrable Securities requested to be included. The
Company may postpone, for up to 60 days from the date of the request, the filing
or the effectiveness of a registration statement for a Demand Registration or
suspend the use of a prospectus that is part of a Shelf Registration Statement
for up to 60 days from the date of the Suspension Notice (as defined below) and
therefore suspend sales of the Shelf Registrable Securities (such period, the
“Suspension Period”) by providing written notice to the Holders if (A) the
Company’s board of directors determines in its reasonable good faith judgment
that the offer or sale of Registrable Securities would reasonably be expected to
have a material adverse effect on any proposal or plan by the Company or any
Subsidiary to engage in any material acquisition of assets or stock (other than
in the ordinary course of business) or any material merger,

 

6

--------------------------------------------------------------------------------


 

consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company or any Subsidiary, or (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of MNPI not otherwise required to be
disclosed under applicable law, and either (x) the Company has a bona fide
business purpose for preserving the confidentiality of such transaction or
(y) disclosure of such MNPI would have a material adverse effect on the Company
or the Company’s ability to consummate such transaction; provided that in such
event, the Holders shall be entitled to withdraw such request for a Demand
Registration or underwritten Shelf Offering and the Company shall pay all
Registration Expenses in connection with such Demand Registration or Shelf
Offering. The Company may delay a Demand Registration hereunder only once in any
twelvemonth period, except with the consent of the applicable Controlling
Holder.

 

(ii)                                  In the case of an event that causes the
Company to suspend the use of a Shelf Registration Statement as set forth in
paragraph (f)(i) above or pursuant to applicable subsections of
Section 5(a)(vi) (a “Suspension Event”), the Company shall give a notice to the
Holders of Registrable Securities registered pursuant to such Shelf Registration
Statement (a “Suspension Notice”) to suspend sales of the Registrable Securities
and such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing. If the basis of such suspension is nondisclosure of MNPI, the
Company shall not be required to disclose the subject matter of such MNPI to
Holders.  A Holder shall not effect any sales of the Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below).  Holders may recommence
effecting sales of the Registrable Securities pursuant to the Shelf Registration
Statement (or such filings) following written notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the Holders promptly following the conclusion of any
Suspension Event.

 

(iii)                               Notwithstanding any provision herein to the
contrary, if the Company gives a Suspension Notice with respect to any Shelf
Registration Statement pursuant to this Section 2(e).  The Company agrees that
it shall provide copies of any supplemented or amended prospectus necessary to
resume sales, with respect to each Suspension Event.

 

(f)                                   Selection of Underwriters.  Holders
representing a majority of the Registrable Securities included in any Demand
Registration or Underwritten Takedown shall have the right to select the
investment banker(s) and manager(s) to administer such offering (including
assignment of titles), subject to the Company’s approval not be unreasonably
withheld, conditioned or delayed.

 

(g)                                  Other Registration Rights.  The Company
represents and warrants that it is not a party to, or otherwise subject to, any
other agreement granting registration rights to any other Person with respect to
any securities of the Company.  Except as provided in this Agreement, the
Company shall not grant to any Persons the right to request the Company or any
Subsidiary to register any Capital Stock of the Company or of any Subsidiary, or
any securities convertible or

 

7

--------------------------------------------------------------------------------


 

exchangeable into or exercisable for such securities, without the prior written
consent of the Controlling Holders.

 

Section 3.                                           Piggyback Registrations.

 

(a)                                 Right to Piggyback.  Following the IPO,
whenever the Company proposes to register any of its securities under the
Securities Act (other than (i) pursuant to a Demand Registration, (ii) in
connection with registrations on Form S-4 or S-8 promulgated by the Securities
and Exchange Commission or any successor or similar forms or (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities) and the registration form to be
used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three Business Days after its receipt of notice of any request for
registration on behalf of holders of the Company’s securities (other than under
this Agreement)) to all Holders of its intention to effect such Piggyback
Registration and, subject to the terms of Section 3(c) and Section 3(d). shall
include in such Piggyback Registration (and in all related registrations or
qualifications under blue sky laws and in any related underwriting) all
Registrable Securities of each Holder with respect to which the Company has
received a written request for inclusion therein within 20 days after delivery
of the Company’s notice.

 

(b)                                 Piggyback Expenses.  The Registration
Expenses of the Holders shall be paid by the Company in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c)                                  Priority on Primary Registrations.  If a
Piggyback Registration is an underwritten primary registration on behalf of the
Company, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities the Company proposes to sell, (ii) second, the
Registrable Securities requested to be included in such registration which, in
the opinion of the underwriters, can be sold without any such adverse effect,
pro rata among the Holders on the basis of the number of Registrable Securities
then owned by each such Holder that such Holder of Registrable Securities shall
have requested to be included therein, and (iii) third, other securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect.

 

(d)                                 Priority on Secondary Registrations.  If a
Piggyback Registration is an underwritten secondary registration on behalf of
holders of the Company’s securities (other than the Holders), and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities requested to be included therein by the initial holders requesting
such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, (ii) second, the Registrable Securities of Holders
requested to be included in

 

8

--------------------------------------------------------------------------------


 

such registration which, in the opinion of the underwriters, can be sold without
any such adverse effect, pro rata among the Holders on the basis of the number
of Registrable Securities then owned by each such Holder that such Holder of
Registrable Securities shall have requested to be included therein and
(iii) third, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

 

(e)                                  Selection of Underwriters.  If any
Piggyback Registration is an underwritten offering, the selection of investment
banker(s) and manager(s) for the offering shall be at the election of the
Company (in the case of a primary registration) or at the election of the
holders of other Company securities requesting such registration (in the case of
a secondary registration); provided that Holders representing a majority of the
Registrable Securities included in such Piggyback Registration may request that
one or more investment banker(s) or manager(s) be included in such offering
(such request not to be binding on the Company or such other initiating holders
of Company securities).

 

(f)                                   Right to Terminate Registration.  The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 3 whether or not any Holder has elected to include
securities in such registration.  The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6.

 

Section 4.                                           Holdback Agreements.

 

(a)                                 Holders of Registrable Securities.  If
requested by the Company or the managing underwriter(s), each Holder
participating in an underwritten Public Offering shall enter into customary
lock-up agreements with the managing underwriter(s) of such Public Offering. 
Each Holder not participating in an offering pursuant to this Agreement agrees
to be bound by the terms of the customary lock-up agreement entered into by the
participating Holders in connection therewith as if such Holder had been a party
thereto; provided that, notwithstanding the terms of the customary lock-up
agreement entered into by the participating Holders, non-participating Holders
shall not be prohibited from (i) establishing any contract, instruction or plan
(a “Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1) under the
Exchange Act during the lock-up period set forth in such agreements (provided
that no sales may be made pursuant to such a Plan prior to the expiration of the
lock-up period set forth in such agreements and no public announcement of the
establishment or existence of a Plan or filing in respect thereof is required or
made voluntarily prior to the expiration of the lock-up period set forth in such
agreements) or (ii) in connection with an offering other than an IPO, making
sales pursuant to a Plan that exists on the date of the customary lock-up
agreement entered into by the participating Holders. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the restrictions set forth in this Section 4(a) until the end of the
lock-up period set forth in such agreements, including any extension thereof as
may be required to comply with FINRA Rule 2711(f)(4), to the extent then
applicable to the Company.

 

(b)                                 Exceptions.  The foregoing holdback
agreements in Section 4(a) shall not apply to a registration on Form S-8 or any
successor or similar form or otherwise in connection with an employee benefit
plan or in connection with any registration on Form S-4 or any successor or
similar form in connection with any type of acquisition transaction or exchange
offer.

 

9

--------------------------------------------------------------------------------


 

Section 5.                                           Registration Procedures.

 

(a)                                 Whenever the Holders have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:

 

(i)                                     in accordance with the Securities Act
and all applicable rules and regulations promulgated thereunder, prepare and
file with the Securities and Exchange Commission a registration statement, and
all amendments and supplements thereto and related prospectuses with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the Controlling Holders and
the counsel selected by the Holders representing a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

 

(ii)                                  notify each Holder of (A) the issuance by
the Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

 

(iii)                               prepare and file with the Securities and
Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period ending when all of the
securities covered by such registration statement have been disposed of in
accordance with the intended methods of distribution by the sellers thereof set
forth in such registration statement (but in any event not before the expiration
of any longer period required under the Securities Act or, if such registration
statement relates to an underwritten Public Offering, such longer period as in
the opinion of counsel for the underwriters a prospectus is required by law to
be delivered in connection with sale of Registrable Securities by an underwriter
or dealer) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such registration statement;

 

(iv)                              furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), each Free Writing Prospectus
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

10

--------------------------------------------------------------------------------


 

(v)                                 use reasonable best efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or subject itself to
taxation in any such jurisdiction);

 

(vi)                              notify each seller of such Registrable
Securities (A) promptly after it receives notice thereof, of the date and time
when such registration statement and each post-effective amendment thereto has
become effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any written
comments by the Securities and Exchange Commission, or any request by the
Securities and Exchange Commission or other federal or state governmental
authority for amendments or supplements to such registration statement or such
prospectus, or for additional information (whether before or after the effective
date of the registration statement) or any other correspondence with the
Securities and Exchange Commission relating to, or which may affect, the
registration and (C) at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus included in such registration statement contains
an untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading, and, subject to Section 2(e), at the request
of any such seller, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

 

(vii)                           use reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and, if not so listed, to be
listed on a securities exchange;

 

(viii)                        use reasonable best efforts to provide a transfer
agent, registrar and CUSIP number for all such Registrable Securities not later
than the effective date of such registration statement;

 

(ix)                              enter into and perform such customary
agreements (including underwriting agreements in customary form), which may
include indemnification provisions in favor of underwriters and other Persons in
addition to the provisions of Section 7 hereof, make such representations and
warranties to the Holders registering securities and the underwriters or agents,
if any, in form, substance and scope as are customarily made by issuers in
public offerings similar to the offering then being undertaken, and take all
such other actions as the Holders representing a majority of the

 

11

--------------------------------------------------------------------------------


 

Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

 

(x)                                 make available for inspection by any seller
of Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of the
Company as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees, agents,
representatives and independent accountants to make themselves available to
discuss the business of the Company and to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such registration statement;

 

(xi)                              use reasonable best efforts to ensure that any
Free Writing Prospectus utilized in connection with any Demand Registration or
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(xii)                           otherwise use reasonable best efforts to comply
with all applicable rules and regulations of the Securities and Exchange
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158;

 

(xiii)                        to the extent that a Holder, in its sole and
exclusive judgment, might be deemed to be an underwriter of any Registrable
Securities or a controlling person of the Company, permit such Holder to
participate in the preparation of such registration or comparable statement and
allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Company, which in the reasonable judgment of such
Holder and its counsel should be included;

 

(xiv)                       in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Common Stock included in such registration statement
for sale in any jurisdiction, use reasonable best efforts promptly to obtain the
withdrawal of such order;

 

(xv)                          use reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;

 

12

--------------------------------------------------------------------------------


 

(xvi)                       cooperate with the Holders of Registrable Securities
covered by such registration statement and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing the Registrable Securities to be
sold under the registration statement and enable such Registrable Securities to
be in such denominations and registered in such names as the managing
underwriter, or agent, if any, or such Holders may request;

 

(xvii)                    cooperate with each Holder of Registrable Securities
covered by such registration statement and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

(xviii)                 use reasonable best efforts to make available the
executive officers of the Company to participate with the Holders of Registrable
Securities covered by such registration statement and any underwriters in any
“road shows” or other selling efforts that may be reasonably requested by the
Holders in connection with the methods of distribution for the Registrable
Securities;

 

(xix)                       in the case of any underwritten Public Offering, use
its reasonable best efforts to obtain one or more comfort letters from the
Company’s independent certified public accountants (and, if necessary, any other
independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the registration statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the Holders representing a
majority of the Registrable Securities being sold reasonably request;

 

(xx)                          in the case of any underwritten Public Offering,
use its reasonable best efforts to provide a legal opinion of the Company’s
outside counsel, dated the date of the closing under the underwriting agreement,
the registration statement, each amendment and supplement thereto, the
prospectus included therein (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature, which opinion
shall be addressed to the underwriters and the Holders of such Registrable
Securities being sold;

 

(xxi)                       if the Company files an Automatic Shelf Registration
Statement covering any Registrable Securities, use its reasonable best efforts
to remain a WKSI (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)                    if the Company does not pay the filing fee covering
the Registrable Securities at the time an Automatic Shelf Registration Statement
is filed, pay such fee at such time or times as the Registrable Securities are
to be sold;

 

13

--------------------------------------------------------------------------------


 

(xxiii)                 if an Automatic Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year, file a
new Automatic Shelf Registration Statement covering the Registrable Securities,
and, if at any time when the Company is required to re-evaluate its WKSI status
the Company determines that it is not a WKSI, use its reasonable best efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective; and

 

(xxiv)                provide all such other certificates, letters, opinions and
other requested documents customarily provided in public offerings similar to
the offering then being undertaken.

 

(b)                                 Any officer of the Company who is a Holder
agrees that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary and reasonable for persons in like positions and consistent
with his or her other duties with the Company and in accordance with applicable
law, including the preparation of the registration statement and the preparation
and presentation of any road shows.

 

(c)                                  The Company may require each Holder
requesting, or electing to participate in, any registration to furnish the
Company such information regarding such Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably request
in writing.

 

(d)                                 If the Controlling Holders or any of their
respective Affiliates seek to effectuate an in-kind distribution of all or part
of their respective Registrable Securities to their respective direct or
indirect equityholders, the Company shall, subject to any applicable lock-ups,
use reasonable best efforts to facilitate such in-kind distribution in the
manner reasonably requested.

 

Section 6.                                           Registration Expenses.

 

(a)                                 The Company’s Obligation.  All expenses
incident to the Company’s performance of or compliance with this Agreement
(including, without limitation, all registration, qualification and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by the Company) (all such expenses being
herein called “Registration Expenses”), shall be borne as provided in this
Agreement, except that the Company shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed. Each Person that sells securities pursuant to a Demand Registration or
Piggyback Registration hereunder shall bear and pay all underwriting discounts
and commissions applicable to the securities sold for such Person’s account.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Counsel Fees and Disbursements.  In
connection with each Demand Registration, each Piggyback Registration and each
Shelf Offering that is an underwritten Public Offering, the Company shall
reimburse the holders of Registrable Securities included in such registration
for the reasonable fees and disbursements of one counsel chosen by the holders
of a majority of the Registrable Securities included in such registration or
participating in such Shelf Offering and disbursements of each additional
counsel retained by any holder of Registrable Securities for the purpose of
rendering a legal opinion on behalf of such Holder in connection with any
underwritten Demand Registration, Piggyback Registration or Shelf Offering.

 

Section 7.                                           Indemnification and
Contribution.

 

(a)                                 By the Company.  The Company shall indemnify
and hold harmless, to the extent permitted by law, each Holder, such Holder’s
officers, directors, managers, employees, agents and representatives, and each
Person who controls such Holder (within the meaning of the Securities Act) (the
“Holder Indemnified Parties”) against all losses, claims, actions, damages,
liabilities and expenses (including with respect to actions or proceedings,
whether commenced or threatened, and including reasonable attorney fees and
expenses) caused by, resulting from, arising out of, based upon or related to
any of the following statements, omissions or violations (each a “Violation”) by
the Company: (i) any untrue or alleged untrue statement of material fact
contained in (A) any registration statement, prospectus, preliminary prospectus
or Free Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance.  In addition, the Company
will reimburse such Holder Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses.  Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Holder Indemnified Party expressly for use therein or by such
Holder Indemnified Party’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such Holder Indemnified Party with a sufficient number of
copies of the same. In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors, and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Holder
Indemnified Parties.

 

(b)                                 By Each Holder.  In connection with any
registration statement in which a Holder is participating, each such Holder
shall furnish to the Company in writing such information and

 

15

--------------------------------------------------------------------------------


 

affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each Holder and shall be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)                                  Claim Procedure.  Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that the failure to give prompt notice shall impair any Person’s right
to indemnification hereunder only to the extent such failure has prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld,
conditioned or delayed).  An indemnifying party who is not entitled to, or
elects not to, assume the defense of a claim shall not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.  In such instance, the conflicted indemnified parties shall have a right
to retain one separate counsel, chosen by the Holders representing a majority of
the Registrable Securities included in the registration if such Holders are
indemnified parties, at the expense of the indemnifying party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 7 is held by a court of competent jurisdiction to
be unavailable to, or is insufficient to hold harmless, an indemnified party or
is otherwise unenforceable with respect to any loss, claim, damage, liability or
action referred to herein, then the indemnifying party shall contribute to the
amounts paid or payable by such indemnified party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each seller of Registrable Securities, to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact

 

16

--------------------------------------------------------------------------------


 

relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just or equitable if the contribution pursuant
to this Section 7(d) were to be determined by pro rata allocation or by any
other method of allocation that does not take into account such equitable
considerations.  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities or expenses referred to herein shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject hereof.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(t) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

(e)                                  Release.  No indemnifying party shall,
except with the consent of the indemnified party, consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation. 
Notwithstanding anything to the contrary in this Section 7, an indemnifying
party shall not be liable for any amounts paid in settlement of any loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the indemnifying party, such consent not to be unreasonably withheld,
conditioned or delayed.

 

(f)                                   Non-exclusive Remedy; Survival.  The
indemnification and contribution provided for under this Agreement shall be in
addition to any other rights to indemnification or contribution that any
indemnified party may have pursuant to law or contract and shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Securities and
the termination or expiration of this Agreement.

 

Section 8.                                           Underwritten Registrations.

 

(a)                                 Participation.  No Person may participate in
any Public Offering hereunder which is underwritten unless such Person
(i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder shall be required to sell more than the number of Registrable
Securities such Holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements. 
Each Holder shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4, Section 5 and this
Section 8(a) or that are necessary to give further effect thereto.  To the
extent that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Company and the underwriters created pursuant to this
Section 8(a).

 

17

--------------------------------------------------------------------------------


 

(b)                                 Price and Underwriting Discounts.  In the
case of an underwritten Demand Registration or Underwritten Takedown requested
by Holders pursuant to this Agreement, the price, underwriting discount and
other financial terms of the related underwriting agreement for the Registrable
Securities shall be determined by the Holders representing a majority of the
Registrable Securities included in such underwritten offering.

 

(c)                                  Suspended Distributions.  Each Person that
is participating in any registration under this Agreement, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 5(a)(vi)(B) or (C), shall immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 5(a)(vi).

 

Section 9.                                           Additional Parties;
Joinder.  Subject to the prior written consent of each Controlling Holder, the
Company may make any Person who acquires Common Stock or rights to acquire
Common Stock from the Company after the date hereof a party to this Agreement
(each such Person, an “Additional Investor”) and to succeed to all of the rights
and obligations of a Holder under this Agreement by obtaining an executed
joinder to this Agreement from such Additional Investor in the form of Exhibit A
attached hereto (a “Joinder”).  Upon the execution and delivery of a Joinder by
such Additional Investor, the Common Stock of the Company acquired by such
Additional Investor or to which such Additional Investor has the right to
acquire (the “Acquired Common”) shall be Registrable Securities to the extent
provided herein, such Additional Investor shall be a Holder under this Agreement
with respect to the Acquired Common, and the Company shall add such Additional
Investor’s name and address to the Schedule of Investors and circulate such
information to the parties to this Agreement.

 

Section 10.                                    Current Public Information.  At
all times after the Company has filed a registration statement with the
Securities and Exchange Commission pursuant to the requirements of either the
Securities Act or the Exchange Act, the Company shall file all reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as any Holder may reasonably request, all to the extent
required to enable such Holders to sell Registrable Securities pursuant to
Rule 144.  Upon request, the Company shall deliver to any Holder a written
statement as to whether it has complied with such requirements.

 

Section 11.                                    Subsidiary Public Offering.  If,
after an initial Public Offering of the Capital Stock of one of its
Subsidiaries, the Company distributes securities of such Subsidiary to its
equityholders, then the rights and obligations of the Company pursuant to this
Agreement shall apply, mutatis mutandis, to such Subsidiary, and the Company
shall cause such Subsidiary to comply with such Subsidiary’s obligations under
this Agreement.

 

Section 12.                                    MNPI Provisions.

 

(a)                                 Each Holder acknowledges that (i) the
provisions of this Agreement that require communications by the Company or other
Holders to such Holder may result in such Holder and its Representatives (as
defined below) acquiring MNPI (which may include, solely by way of illustration,
the fact that an offering of the Company’s securities is pending or the number
of Company securities or the identity of the selling Holders), and (ii) there is
no limitation on the

 

18

--------------------------------------------------------------------------------


 

duration of time that such Holder and its Representatives may be in possession
of MNPI and no requirement that the Company or other Holders make any public
disclosure to cause such information to cease to be MNPI; provided that the
Company will use reasonable best efforts to promptly notify each Holder if any
proposed registration or offering for which a notice has been delivered pursuant
to this Agreement has been terminated or aborted.

 

(b)                                 Each Holder agrees that it will maintain the
confidentiality of such MNPI and, to the extent such Holder is not a natural
person, such confidential treatment shall be in accordance with procedures
adopted by it in good faith to protect confidential information of third parties
delivered to such Holder (“Policies”); provided that a Holder may deliver or
disclose MNPI to (i) its directors, officers, employees, agents, attorneys,
affiliates and financial and other advisors (collectively, the
“Representatives”), but solely to the extent such disclosure reasonably relates
to its evaluation of exercise of its rights under this Agreement and the sale of
any Registrable Securities in connection with the subject of the notice,
(ii) any federal or state regulatory authority having jurisdiction over such
Holder, (iii) any Person if necessary to effect compliance with any law, rule,
regulation or order applicable to such Holder, (iv) in response to any subpoena
or other legal process, or (v) in connection with any litigation to which such
Holder is a party; provided further, that in the case of clause (i), the
recipients of such MNPI are subject to the Policies or agree to hold
confidential the MNPI in a manner substantially consistent with the terms of
this Section 12 and that in the case of clauses (ii) through (v), such
disclosure is required by law and you promptly notify the Company of such
disclosure to the extent such Holder is legally permitted to give such notice.

 

(c)                                  Each Holder, by its execution of a
counterpart to this Agreement or of a Joinder, hereby (i) acknowledges that it
is aware that the U.S. securities laws prohibit any Person who has MNPI about a
company from purchasing or selling, directly or indirectly, securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other Person under circumstances
in which it is reasonably foreseeable that such Person is likely to purchase or
sell such securities, and (ii) agrees that it will not use or permit any third
party to use, and that it will use its reasonable best efforts to assure that
none of its Representatives will use or permit any third party to use, any MNPI
the Company provides in contravention of the U.S. securities laws and you will
cease trading in the Company’s securities while in possession of MNPI.

 

(d)                                 Each Holder shall have the right, at any
time and from time to time (including after receiving information regarding any
potential Public Offering), to elect not to receive any notice that the Company
or any other Holders otherwise are required to deliver pursuant to this
Agreement by delivering to the Company a written statement signed by such Holder
that it does not want to receive any notices hereunder (an “Opt-Out Request”);
in which case and notwithstanding anything to the contrary in this Agreement the
Company and other Holders shall not be required to, and shall not, deliver any
notice or other information required to be provided to Holders hereunder to the
extent that the Company or such other Holders reasonably expect would result in
a Holder acquiring MNPI. An Opt-Out Request may state a date on which it expires
or, if no such date is specified, shall remain in effect indefinitely. A Holder
who previously has given the Company an Opt-Out Request may revoke such request
at any time, and there shall be no limit on the ability of a Holder to issue and
revoke subsequent Opt-Out

 

19

--------------------------------------------------------------------------------


 

Requests; provided that each Holder shall use commercially reasonable efforts to
minimize the administrative burden on the Company arising in connection with any
such Opt-Out Requests.

 

Section 13.                                    General Provisions.

 

(a)                                 Amendments and Waivers. Except as otherwise
provided herein, the provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and each Controlling
Holder; provided that no such amendment, modification or waiver that would
materially and adversely affect a Holder in a manner materially different from
any other Holder (provided that the accession by any Additional Investor to this
Agreement pursuant to Section 9 shall not be deemed to adversely affect any
Holder), shall be effective against such Holder without the prior written
consent of such Holder. The failure or delay of any Person to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such Person thereafter to enforce
each and every provision of this Agreement in accordance with its terms. A
waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to be a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person under this Agreement.

 

(b)                                 Remedies. The parties to this Agreement
shall be entitled to enforce their rights under this Agreement specifically
(without posting a bond or other security), to recover damages caused by reason
of any breach of any provision of this Agreement and to exercise all other
rights existing in their favor. The parties hereto agree and acknowledge that a
breach of this Agreement would cause irreparable harm and money damages would
not be an adequate remedy for any such breach and that, in addition to any other
rights and remedies existing hereunder, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

 

(c)                                  Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited, invalid, illegal or unenforceable in any respect under
any applicable law or regulation in any jurisdiction, such prohibition,
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement in such
jurisdiction or in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such prohibited, invalid,
illegal or unenforceable provision had never been contained herein.

 

(d)                                 Entire Agreement. Except as otherwise
provided herein, this Agreement contains the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

 

(e)                                  Successors and Assigns. This Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the Holders and their

 

20

--------------------------------------------------------------------------------


 

respective successors and assigns (whether so expressed or not). In addition,
whether or not any express assignment has been made, the provisions of this
Agreement which are for the benefit Holders are also for the benefit of, and
enforceable by, any subsequent or successor Holder.

 

(f)                                   Notices. Any notice, demand or other
communication to be given under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given or delivered (i) when
delivered personally to the recipient, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient but, if
not, then on the next Business Day, (iii) one Business Day after it is sent to
the recipient by reputable overnight courier service (charges prepaid) or
(iv) three Business Days after it is mailed to the recipient by first class
mail, return receipt requested. Such notices, demands and other communications
shall be sent to the Company and the Controlling Holders at the addresses
specified below and to any other party subject to this Agreement at such address
as indicated on the Schedule of Investors, or at such address or to the
attention of such other Person as the recipient party has specified by prior
written notice to the sending party. Any party may change such party’s address
for receipt of notice by providing prior written notice of the change to the
sending party as provided herein. The Company’s address is:

 

CPI Card Group Inc.

10368 West Centennial Road

Littleton, Colorado 80127

Attention: Chief Financial Officer

 

With a copy to:

 

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Attn: Andrew J. McDonough
Facsimile: (312) 558-5700

 

or to such other address or to the attention of such other Person as the Company
has specified by prior written notice to the sending party.

 

The Controlling Holders’ address is:

 

c/o Tricor Pacific Capital

One Westminster Place, Suite 100

Lake Forest, Illinois 60045

Attention: Bradley Seaman

 

With a copy to:

 

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601

 

21

--------------------------------------------------------------------------------


 

Attn: Andrew J. McDonough
Facsimile: (312) 558-5700

 

or to such other address or to the attention of such other Person as the
Controlling Holders have specified by prior written notice to the sending party.

 

(g)                                  Business Days. If any time period for
giving notice or taking action hereunder expires on a day that is not a Business
Day, the time period shall automatically be extended to the immediately
following Business Day.

 

(h)                                 Governing Law. The corporate law of the
State of Delaware shall govern all issues and questions concerning the relative
rights of the Company and its stockholders. All other issues and questions
concerning the construction, validity, interpretation and enforcement of this
Agreement and the exhibits and schedules hereto shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Illinois or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Illinois.

 

(i)                                     MUTUAL WAIVER OF JURY TRIAL. AS A
SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER
INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH
PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.

 

(j)                                    CONSENT TO JURISDICTION AND SERVICE OF
PROCESS. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE CITY AND COUNTY OF NEW YORK BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES
HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT
BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

22

--------------------------------------------------------------------------------


 

(k)                                 No Recourse. Notwithstanding anything to the
contrary in this Agreement, the Company and each Holder agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
or of any Affiliate or assignee thereof, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any current or future officer, agent or employee of any
Holder or any current or future member of any Holder or any current or future
director, officer, employee, partner or member of any Holder or of any Affiliate
or assignee thereof, as such for any obligation of any Holder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

 

(l)                                     Descriptive Headings; Interpretation.
The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement. The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.

 

(m)                             No Strict Construction. The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party.

 

(n)                                 Counterparts. This Agreement may be executed
in multiple counterparts, any one of which need not contain the signature of
more than one party, but all such counterparts taken together shall constitute
one and the same agreement.

 

(o)                                 Electronic Delivery. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent executed and delivered by means
of a photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

(p)                                 Further Assurances. In connection with this
Agreement and the transactions contemplated hereby, each Holder shall execute
and deliver any additional documents and instruments and perform any additional
acts that may be necessary or appropriate to effectuate and perform the
provisions of this Agreement and the transactions contemplated hereby.

 

23

--------------------------------------------------------------------------------


 

(q)                                 No Inconsistent Agreements. The Company
shall not hereafter enter into any agreement with respect to its securities
which is inconsistent with or violates the rights granted to the Holders in this
Agreement.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

CPI CARD GROUP INC.

 

 

 

By:

/s/ Steven Montross

 

Name: Steven Montross

 

Title: Chief Executive Officer

 

 

 

 

 

TRICOR PACIFIC CAPITAL PARTNERS
(FUND IV), LIMITED PARTNERSHIP

 

 

 

By: Tricor Pacific Capital Partners (Fund IV), ULC,
its General Partner

 

 

 

By:

/s/ Bradley Seaman

 

Name: Bradley Seaman

 

Title: Managing Director

 

 

 

 

 

TRICOR PACIFIC CAPITAL PARTNERS
(FUND IV) US, LIMITED PARTNERSHIP

 

 

 

By: Tricor Pacific Capital Partners (Fund IV), ULC,
its General Partner

 

 

 

By:

/s/ Bradley Seaman

 

Name: Bradley Seaman

 

Title: Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of          , 2015 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among CPI Card Group
Inc., a Delaware corporation (the “Company”), and the other person named as
parties therein.

 

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement to the extent provided therein. The Company is directed to add
the address below the undersigned’s signature on this Joinder to the Schedule of
Investors attached to the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
day of               , 20  .

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

Print Name of Stockholder

 

 

Its:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted as of      , 20   

 

 

CPI Card Group Inc.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

A-1

--------------------------------------------------------------------------------